Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered March 30, 2001, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments regarding prosecutorial misconduct are unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, under the circumstances of this case, do not warrant reversal (see People v Galloway, 54 NY2d 396, 401 [1981]; People v Crimmins, 36 NY2d 230 [1975]). We note, however, that we do not condone such conduct and it should not be repeated. S. Miller, J.P., H. Miller, Crane and Rivera, JJ., concur.